WYNN, Judge.
In this workers compensation appeal, the employer — Parkdale Mills — appeals from a North Carolina Industrial Commission decision holding that its employee — Richard Arp — was injured by accident that arose out of and in the course of his employment. We uphold the decision.
Arp worked for Parkdale Mills as a yarn-service packer during the hours of 7:00 a.m. to 7:00 p.m. on alternating weeks of four and three days. This appeal concerns the manner in which Arp chose to exit from the property on 16 September 1998 — the date of his injury.
Parkdale Mills has main exits at the front and back of the plant. Employees like Arp who work 12-hour day shifts, generally park their cars in a lot outside of the front door or in the back parking lot. The back parking lot is fenced by a chainlinked gate, approximately six feet in height, with an additional one to one and one-half feet of barbed wire extending above the gate. Arp worked at the rear of the plant and used the back parking lot which he reached from the rear exit.
Although some evidence showed that the gate was usually locked before 7:00 p.m., Arp testified that before the date of his injury, he had encountered a locked gate only once in the rear parking lot when leaving work. At the end of his workday on 16 September 1998, Arp *268saw his mother waiting to pick him up in her car parked outside of the locked-rear gate. Arp was unable to squeeze through the gate, and when he attempted to climb the gate, he slipped; fell; and broke his left leg.
In her Opinion and Award, Deputy Commissioner Margaret Morgan Holmes, found that on the date of his injury, Arp left work approximately fifteen minutes early without authorization when he reached the locked-back gate. She also found that instead of waiting for it to be unlocked or walking back through the plant and out of the front door, Arp attempted to climb the gate. She further found that he sustained an injury by accident arising out of and in the course of his employment.
On appeal, the full Commission modified in part and affirmed in part the deputy commissioner’s Opinion and Award. The full Commission concluded that:
2. ... In the present case, plaintiff’s injury occurred in the parking lot adjacent to the plant where he worked and the parking lot was a part of Parkdale Mills’s premises. See Maurer v. Salem Co.. 266 N.C. 381, 146 S.E.2d 432 (1966). Therefore, the incident occurring on 16 September 1998 constituted an injury by accident arising out of and in the course of plaintiff’s employment with Parkdale Mills. G.S. § 97-2(6).
3. Contributory negligence or bad judgment on the part of plaintiff in attempting to leave by climbing the gate is not a bar to recovery under Act. Hartley v. Prison Dept. 258 N.C. 287, 128 S.E.2d 598 (1962).
4. Because Parkdale Mills general intent or purpose for having a gate or fence around the plant is irrelevant and plaintiff was not disobeying a direct or specific order from a then present supervisor when he climbed the gate and fell sustaining his injuries on 16 September 1998, he may recover compensation for his claim. Hoyle v. Isenhour Brick & Tile Company. 306 N.C. 248, 293 S.E.2d 196 (1982).
5. Because plaintiff was on his employer’s premises and not thrill seeking when he climbed the gate, fell and injured himself on 16 September 1998, he may recover compensation for his claim. Id.
6. As a result of his 16 September 1998 injury by accident, plaintiff is entitled to have Parkdale Mills pay ongoing total disability *269compensation at the rate of $258.52 per week for the period of 17 September 1998 through the present and continuing until such time as he returns to work or until further order of the Commission. G.S. § 97-29.
7. As a result of his 16 September 1998 injury by accident, plaintiff is entitled to have Parkdale Mills pay for all medical expenses incurred. G.S. § 97-25.
From that Opinion and Award, Parkdale Mills appealed to this Court.
The issues on appeal are whether the full Commission erred in: (1) concluding that Arp’s injury arose out of and in the course of his employment; and (2) rejecting the deputy commissioner’s credibility determination without making specific findings of fact.
“[0]ur Workmen’s Compensation Act should be liberally construed to effectuate its purpose to provide compensation for injured employees or their dependents, and its benefits should not be denied by a technical, narrow, and strict construction.” Hollman v. City of Raleigh, Public Utilities Dept., 273 N.C. 240, 252, 159 S.E.2d 874, 882 (1968). “In reviewing the findings found by a deputy commissioner or by an individual member of the Commission when acting as a hearing commissioner, the Commission may review, modify, adopt, or reject the findings of fact found by the hearing commissioner. The Commission is the fact-finding body under the Workmen’s Compensation Act.” Watkins v. City of Wilmington, 290 N.C. 276, 280, 225 S.E.2d 577, 580 (1976). “The evidence tending to support plaintiff’s claim is to be viewed in the light most favorable to plaintiff, and plaintiff is entitled to the benefit of every reasonable inference to be drawn from the evidence.” Adams v. AVX Corp., 349 N.C. 676, 681, 509 S.E.2d 411, 414 (1998).
 First, Parkdale Mills contends that Arp’s attempt to scale the gate, placed him outside of the course and scope of his employment. Parkdale Mills also argues that the “premises exception” to the “coming and going rule” does not apply to the present case because Arp was not authorized to climb the gate. We disagree.
The issue of whether an accident arises out of and in the course of employment is a mixed question of law and fact, and the appellate court may review the record to determine if the findings and conclusions of the Industrial Commission are supported by sufficient evidence. See Hoyle v. Isenhour Brick & Tile Co., 306 N.C. 248, 251, 293 S.E.2d 196, 198 (1982). “The findings of fact by the Industrial *270Commission are conclusive on appeal if supported by any competent evidence.” Gallimore v. Marilyn’s Shoes, 292 N.C. 399, 402, 233 S.E.2d 529, 531 (1977). Thus, our Court does not have the right to weigh the evidence and decide the issue on the basis of its weight. “The court’s duty goes no further than to determine whether the record contains any evidence tending to support the finding.” Anderson v. Lincoln Constr. Co., 265 N.C. 431, 434, 144 S.E.2d 272, 274 (1965).
“The general rule in this state is that an injury by accident occurring while an employee travels to and from work is not one that arises out of or in the course of employment.” Royster v. Culp, Inc. 343 N.C. 279, 281, 470 S.E.2d 30, 31 (1996). “A limited exception to the ‘coming and going’ rule applies when an employee is injured when going to or coming from work but is on the employer’s premises.” Id., see also Jennings v. Backyard Burgers of Asheville, 123 N.C. App. 129, 131, 472 S.E.2d 205, 207 (1996). “[T]he great weight of authority holds that injuries sustained by an employee while going to and from his place of work upon premises owned or controlled by his employer are generally deemed to have arisen out of and in the course of the employment within the Workmen’s Compensation Act and are compensable provided that the employee’s act involves no unreasonable delay.” Maurer v. Salem Co., 266 N.C. 381, 382, 146 S.E.2d 432, 433-34 (1966). “There must be some causal relation between the employment and the injury; but if the injury is one which, after the event, may be seen to have had its origin in the employment, it need not be shown that it is one which ought to have been foreseen or expected.” Watkins v. City of Wilmington, 290 N.C. 276, 280, 225 S.E.2d 577, 580 (1976) (quoting Conrad v. Cook-Lewis Foundry Co., 198 N.C. 723, 726, 153 S.E. 266, 269 (1930)).
Although Parkdale Mills cites Jennings v. Backyard Burgers of Asheville, 123 N.C. App. 129, 472 S.E.2d 205 (1996), and Royster v. Culp, Inc., 343 N.C. 279, 470 S.E.2d 30 (1996), to support its contention that Arp’s injury was not compensable; in both of those cases, the employees were not injured on premises owned, controlled or maintained by their employers. In Jennings, the employee was injured when he fell down stairs at an employee parking lot that was not under his employer’s control. In Royster, the plaintiff was injured by a car on a public highway that was between a parking lot owned by the employer and the place of employment.
However, in this case, the evidence is undisputed that Arp’s injury occurred at the employer’s gate and parking lot — premises owned, *271controlled or maintained by Parkdale Mills. This finding of fact sufficiently supports the Commission’s conclusion that those areas constituted a part of the employer’s premises.
Parkdale Mills also argues that the “premises exception” to the “coming and going rule” cannot apply in this case because Arp was not at a place he was authorized to be, and he was not furthering the business of his employer.
Our Courts “have not viewed minor deviations from the confines of a narrow job description as an absolute bar to the recovery of benefits, even when such acts were contrary to stated rules or to specific instructions of the employer where such acts were reasonably related to the accomplishment of the task for which the employee was hired.” Hoyle v. Isenhour Brick & Tile Co. 306 N.C. at 254, 293 S.E.2d at 200. “[T]he terms of the Act should be liberally construed in favor of compensation, deficiencies in one factor are sometimes allowed to be made up by strength in the other.” Hoyle, 306 N.C. at 252, 293 S.E.2d at 199.
In the present case there is competent evidence to support the Commission’s findings that on 16 September 1998: Arp did not leave work early; the gate to the rear parking lot of his employer’s premises was locked at 7:00 p.m.; and his fractured leg was a result of injury by accident. The record contains evidence showing that on the date of his injury, Arp was present at 6:45 p.m. when his supervisor checked Arp’s workstation; at 6:55 p.m., Arp went to the bathroom to clean up; and at 7:00 p.m., Arp arrived at the gate to the rear parking lot on his employer’s premises. Indeed, Arp’s mother testified that she arrived at the gate at approximately 6:55 p.m. and that she had to wait for him to show up. In addition, there is no evidence in the record showing that Arp disobeyed a specific order from his supervisor or a written company policy when he climbed the gate. Thus, while the record also indicates that two of Arp’s co-employees presented evidence that Arp left work before 7:00 p.m., our “duty goes no further than to determine whether the record contains any evidence tending to support the finding.” Anderson v. Lincoln Constr. Co., 265 N.C. at 434, 144 S.E.2d at 274. Since there is competent evidence to support the full Commission’s findings, we are powerless to overturn those findings.
Moreover, our “courts have upheld awards of compensation where the activities resulting in the injuries were not strictly in furtherance of a duty of the employment, but were considered a reason*272able activity under the circumstances or a minor deviation only.” Williams v. Hydro Print, Inc., 65 N.C. App. 1, 12, 308 S.E.2d 478, 485 (1983), review denied, 310 N.C. 156, 311 S.E.2d 297 (1984). Accordingly, the fact that Arp was not actually engaged in the performance of his duties as a packer at the time of the injury does not automatically defeat his claim for compensation. See Williams v. Hydro Print, Inc., 65 N.C. App. at 15, 308 S.E.2d at 481 (Upholding the award of compensation to an employee who injured his knee during a scheduled rest break on his employer’s premises while racing with fellow employees.).
Furthermore, negligence by Arp in attempting to climb the gate does not defeat the applicability of the “premises exception” to the “coming and going rule.”
Negligence is not a defense to a compensation claim. The negligence of the employee, however, does not debar . . . compensation for an injury by accident arising out of and in the course of his employment. The only ground set out in the statute upon which compensation may be denied on account of the fault of the employee is when the injury is occasioned by his intoxication or willful intention to injure himself or another.
Hartley v. North Carolina Prison Dept., 258 N.C. 287, 290, 128 S.E.2d 598, 600 (1962) (citations omitted); see also Hensley v. Caswell Action Committee, 296 N.C. 527, 251 S.E.2d 399 (1979). As in Hartley, “[t]he essence of the story in this case may be told in few words: Usually the idea of a short cut is attractive. Sometimes it is dangerous. To follow the appellant’s contention would require us to hold that contributory negligence in this case is a complete defense.” Hartley, 258 N.C. at 291, 128 S.E.2d at 601. Thus, we reject this assignment of error.
Second, Parkdale Mills argues that the Commission erred in reversing the deputy commissioner’s credibility determination without making specific findings of fact of why it was reversing the deputy’s determination. We disagree.
Whether the full Commission conducts a hearing or reviews a cold record, N.C.G.S. § 97-85 places the ultimate fact-finding function with the Commission — not the hearing officer. It is the Commission that ultimately determines credibility, whether from a cold record or from live testimony. Consequently, in reversing the deputy commissioner’s credibility findings, the full *273Commission is not required to demonstrate . . . that sufficient consideration was paid to the fact that credibility may be best judged by a first-hand observer of the witness when that observation was the only one.
Adams v. AVX Corp. 349 N.C. at 681, 509 S.E.2d at 413-14 (citation omitted). Thus, “(1) the full Commission is the sole judge of the weight and credibility of the evidence, and (2) appellate courts reviewing Commission decisions are limited to reviewing whether any competent evidence supports the Commission’s findings of fact and whether the findings of fact support the Commission’s conclusions of law.” Deese v. Champion Int’l Corp., 352 N.C. 109, 116, 530 S.E.2d 549, 553 (2000).
In the present case, the full Commission found that “Plaintiff and his mother testified that he did not leave work early on 16 September 1998.” On appeal, since we do not have the right to weigh the evidence and decide the issue on the basis of its weight; our duty goes no further than to determine whether the record contains any evidence tending to support the finding, and whether those findings support the conclusions of law. See Anderson v. Lincoln Constr. Co., 265 N.C. at 434, 144 S.E.2d at 274. Thus, we must reject this assignment of error.
Affirmed.
Judge TIMMONS-GOODSON concurs.
Judge TYSON dissents.